       Case 1:20-cv-02031-JSR Document 102 Filed 12/23/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,   Civil Action No. 1:20-cv-02031-JSR

            Plaintiff,

      vs.

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

            Defendants.




   NOTICE OF LEAD PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY
          APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
         Case 1:20-cv-02031-JSR Document 102 Filed 12/23/20 Page 2 of 4




       PLEASE TAKE NOTICE that Court-appointed Lead Plaintiff, Firefighters’ Pension

System of the City of Kansas City, Missouri Trust, on behalf of itself and all other members of

the proposed Settlement Class, through court-approved Lead Counsel Labaton Sucharow LLP,

hereby moves this Court for an Order, pursuant to Federal Rules of Civil Procedure 23(a), (b)(3),

and (e): (i) preliminarily approving the proposed Settlement of this securities fraud class action;

(ii) preliminarily certifying the Settlement Class for purposes of the Settlement only; (iii)

approving the form and manner of providing notice of the proposed Settlement to the Settlement

Class, including the procedures and deadlines for objecting, seeking exclusion from the

Settlement Class, and submitting Claim Forms; (iv) scheduling a date for the final Settlement

Hearing; (v) appointing Epiq Class Action and Claims Solutions, Inc. as the Claims

Administrator to administer the Settlement; and (vi) granting such other and further relief as the

Court may deem fair and proper. Defendants do not oppose the relief requested in this motion.

       This motion is based on the accompanying Memorandum of Law in Support of Lead

Plaintiff’s Unopposed Motion for Preliminary Approval of Proposed Class Action Settlement

and the Declaration of Carol C. Villegas, dated December 23, 2020, with annexed exhibits, filed

herewith.

       A proposed Order Granting Preliminary Approval of Class Action Settlement, Approving

Form and Manner of Notice, and Setting Date for Hearing on Final Approval of Settlement,

which was negotiated by the Parties to the Settlement, with annexed exhibits, is also submitted

herewith.


DATED: December 23, 2020                             LABATON SUCHAROW LLP

                                                     /s/ Carol C. Villegas
                                                     Carol C. Villegas
                                                     Christine M. Fox
                                                     Domenico Minerva

                                                1
Case 1:20-cv-02031-JSR Document 102 Filed 12/23/20 Page 3 of 4




                                  Ross M. Kamhi
                                  140 Broadway
                                  140 Broadway
                                  New York, New York 10005
                                  Telephone: (212) 907-0700
                                  Facsimile: (212) 818-0477
                                  Emails: cvillegas@labaton.com
                                         cfox@labaton.com
                                         dminerva@labaton.com
                                         rkamhi@labaton.com

                                  Counsel for Lead Plaintiff Firefighters’
                                  Pension System of the City of Kansas City,
                                  Missouri Trust and the Proposed Class




                              2
         Case 1:20-cv-02031-JSR Document 102 Filed 12/23/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2020, I caused the foregoing Notice of Lead

Plaintiff’s Unopposed Motion for Preliminary Approval of Proposed Class Action Settlement to

be served electronically through the Court’s ECF system upon all ECF participants.




                                                            /s/ Carol C. Villegas
                                                           CAROL C. VILLEGAS




                                               3
